DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 in view of claim 8 of U.S. Patent No. 11,204,837 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 1 are included in the limitations of claims 19 and 8 of U.S. Patent No. 11,204,837 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the second control signal path of the system-on-chip, as recited in claim 19 of U.S. Patent No. 11,204,837 B2, comprise circuit elements that are the same as circuit elements of the first control signal path as recited in claim 8 of U.S. Patent No. 11,204,837 B2. This combination is merely a known control signal path for detecting an “error of a control signal” as recited in claim 19 of U.S. Patent No. 11,204,837 B2 that does no more than perform the same known processes and yield same predictable results as disclosed in the claim. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 19 and 8 of U.S. Patent No. 11,204,837 B2. Therefore, the limitations of claim 1 are rejected under nonstatutory double patenting as being obvious over claim 19 in view of claim 8 of U.S. Patent No. 11,204,837 B2.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 in view of claim 9 of U.S. Patent No. 11,204,837 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 2 are included in the limitations of claims 19 and 9 of U.S. Patent No. 11,204,837 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the checker IP of the system-on-chip, as recited in claim 19 of U.S. Patent No. 11,204,837 B2, comprise a second data path generated through boundary optimization as recited in claim 9 of U.S. Patent No. 11,204,837 B2. This combination is merely a known checker IP for detecting an “error of a control signal” as recited in claim 19 of U.S. Patent No. 11,204,837 B2 that does no more than perform the same known processes and yield same predictable results as disclosed in the claim. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 19 and 9 of U.S. Patent No. 11,204,837 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being obvious over claim 19 in view of claim 9 of U.S. Patent No. 11,204,837 B2.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 in view of claim 10 of U.S. Patent No. 11,204,837 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 3 are included in the limitations of claims 19 and 10 of U.S. Patent No. 11,204,837 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the checker IP of the system-on-chip, as recited in claim 19 of U.S. Patent No. 11,204,837 B2, comprise an input and output of the second data path that are omitted in the second data path as recited in claim 10 of U.S. Patent No. 11,204,837 B2. This combination is merely a known checker IP for detecting an “error of a control signal” as recited in claim 19 of U.S. Patent No. 11,204,837 B2 that does no more than perform the same known processes and yield same predictable results as disclosed in the claim. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 19 and 10 of U.S. Patent No. 11,204,837 B2. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being obvious over claim 19 in view of claim 10 of U.S. Patent No. 11,204,837 B2.

Allowable Subject Matter
Claims 1-3 would be allowed if the Applicant overcomes the nonstatutory double patenting rejections as set forth above.
Claims 4-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Authement et al. (U.S. Patent Application Publication No. 2015/0254129 A1) discloses: A system-on-chip (NAND flash device 100), comprising:
an error correction code (ECC) encoder (ECC encoder 192) configured to generate encoded data by performing ECC encoding of input data;
a main intellectual property (IP) (flash memory module interface 170)  . . . ;
an ECC decoder (ECC decoder 182) configured to output a data error detection signal by performing ECC decoding of the output data (Paragraph [0043]: “ECC decoder 182 configured to decode and perform ECC operations on bit errors that are k-bits or less”).
Sato (U.S. Patent No. 5,719,514) discloses: a first delay circuit (delay time generation circuit 221) configured to generate a [] control signal by delaying the first control signal by a particular clock cycle (6:32–38: “The delay time generation circuit 221 of the first delay time compensation section 22 is designed to a delay time of one cycle of the reference clock f0. Furthermore, the delay time generation circuit 231 of the second delay time compensation section 23 is designed to a delay time of one cycle of the reference clock f1, which has been converted from the reference clock f0 by the PLL circuit 24.”);
a checker circuit (phase comparison device 243) configured to detect an error of a control signal by comparing the [phases of the two inputs] (5:51–60: “In FIG. 5, the reference clock f0 is X divided by a frequency divider 241 (1/X), and is then input, together with a clock arising from Y dividing the output clock f1 by a frequency divider 242 (1/Y), into a phase comparison device (PD) 243. The phase comparison device 243 compares the phases of the two inputs, and outputs a phase error signal, and this phase error signal, following conversion to a DC voltage signal by a low pass filter (LPF) 244, is amplified by an amplifier 245, and then supplied as a voltage control signal to a voltage control oscillator (VCO) 246.”)
Bull (U.S. Patent Application Publication No. 2006/0280002 A1) discloses: detect an error of a control signal (Paragraph [0092]: “In other situations, the error in the control signals might be such that a less drastic suppression and recovery mechanism is possible.”).
However, the Examiner finds Authement, Sato and Bull do not teach or suggest the claimed “system-on-chip, comprising: an error correction code (ECC) encoder configured to generate encoded data by performing ECC encoding of input data; a main intellectual property (IP) configured to receive the encoded data and a first control signal and to output an output data through a first data path based on the encoded data and to output a second control signal through a first control signal path based on the first control signal; a first delay circuit configured to generate a third control signal by delaying the first control signal by a particular clock cycle; a checker IP configured to output a fourth control signal through a second control signal path based on the third control signal; an ECC decoder configured to output a data error detection signal by performing ECC decoding of the output data; a second delay circuit configured to generate a fifth control signal by delaying the second control signal by the particular clock cycle; and a checker circuit configured to detect an error of a control signal by comparing the fourth control signal to the fifth control signal, wherein the second control signal path comprises circuit elements that are the same as circuit elements of the first control signal path.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 2, Authement et al. (U.S. Patent Application Publication No. 2015/0254129 A1) discloses: A system-on-chip (NAND flash device 100), comprising:
an error correction code (ECC) encoder (ECC encoder 192) configured to generate encoded data by performing ECC encoding of input data;
a main intellectual property (IP) (flash memory module interface 170)  . . . ;
an ECC decoder (ECC decoder 182) configured to output a data error detection signal by performing ECC decoding of the output data (Paragraph [0043]: “ECC decoder 182 configured to decode and perform ECC operations on bit errors that are k-bits or less”).
Sato (U.S. Patent No. 5,719,514) discloses: a first delay circuit (delay time generation circuit 221) configured to generate a [] control signal by delaying the first control signal by a particular clock cycle (6:32–38: “The delay time generation circuit 221 of the first delay time compensation section 22 is designed to a delay time of one cycle of the reference clock f0. Furthermore, the delay time generation circuit 231 of the second delay time compensation section 23 is designed to a delay time of one cycle of the reference clock f1, which has been converted from the reference clock f0 by the PLL circuit 24.”);
a checker circuit (phase comparison device 243) configured to detect an error of a control signal by comparing the [phases of the two inputs] (5:51–60: “In FIG. 5, the reference clock f0 is X divided by a frequency divider 241 (1/X), and is then input, together with a clock arising from Y dividing the output clock f1 by a frequency divider 242 (1/Y), into a phase comparison device (PD) 243. The phase comparison device 243 compares the phases of the two inputs, and outputs a phase error signal, and this phase error signal, following conversion to a DC voltage signal by a low pass filter (LPF) 244, is amplified by an amplifier 245, and then supplied as a voltage control signal to a voltage control oscillator (VCO) 246.”)
Bull (U.S. Patent Application Publication No. 2006/0280002 A1) discloses: detect an error of a control signal (Paragraph [0092]: “In other situations, the error in the control signals might be such that a less drastic suppression and recovery mechanism is possible.”).
However, the Examiner finds Authement, Sato and Bull do not teach or suggest the claimed “system-on-chip, comprising: an error correction code (ECC) encoder configured to generate encoded data by performing ECC encoding of input data; a main intellectual property (IP) configured to receive the encoded data and a first control signal and to output an output data through a first data path based on the encoded data and to output a second control signal through a first control signal path based on the first control signal; a first delay circuit configured to generate a third control signal by delaying the first control signal by a particular clock cycle; a checker IP configured to output a fourth control signal through a second control signal path based on the third control signal; an ECC decoder configured to output a data error detection signal by performing ECC decoding of the output data; a second delay circuit configured to generate a fifth control signal by delaying the second control signal by the particular clock cycle; and a checker circuit configured to detect an error of a control signal by comparing the fourth control signal to the fifth control signal, wherein the checker IP further comprises a second data path generated through boundary optimization, after the first data path is duplicated and then all inputs are tied.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 2 as allowable over the prior art.  

Regarding independent claim 4, Authement et al. (U.S. Patent Application Publication No. 2015/0254129 A1) discloses: A bus system (NAND flash device 100), comprising:
a first intellectual property (IP) (flash memory module interface 170)  . . . ;
an ECC decoder (ECC decoder 182) configured to output a data error detection signal by performing ECC decoding of the output data (Paragraph [0043]: “ECC decoder 182 configured to decode and perform ECC operations on bit errors that are k-bits or less”).
Sato (U.S. Patent No. 5,719,514) discloses: a first delay circuit (delay time generation circuit 221) configured to generate a [] control signal by delaying the first control signal by a particular clock cycle (6:32–38: “The delay time generation circuit 221 of the first delay time compensation section 22 is designed to a delay time of one cycle of the reference clock f0. Furthermore, the delay time generation circuit 231 of the second delay time compensation section 23 is designed to a delay time of one cycle of the reference clock f1, which has been converted from the reference clock f0 by the PLL circuit 24.”);
a checker circuit (phase comparison device 243) configured to detect an error of a control signal by comparing the [phases of the two inputs] (5:51–60: “In FIG. 5, the reference clock f0 is X divided by a frequency divider 241 (1/X), and is then input, together with a clock arising from Y dividing the output clock f1 by a frequency divider 242 (1/Y), into a phase comparison device (PD) 243. The phase comparison device 243 compares the phases of the two inputs, and outputs a phase error signal, and this phase error signal, following conversion to a DC voltage signal by a low pass filter (LPF) 244, is amplified by an amplifier 245, and then supplied as a voltage control signal to a voltage control oscillator (VCO) 246.”)
Bull (U.S. Patent Application Publication No. 2006/0280002 A1) discloses: detect an error of a control signal (Paragraph [0092]: “In other situations, the error in the control signals might be such that a less drastic suppression and recovery mechanism is possible.”).
However, the Examiner finds Authement, Sato and Bull do not teach or suggest the claimed “bus system, comprising: a first intellectual property (IP) configured to output data and a first control signal; a second IP configured to output a second control signal; an error correction code (ECC) decoder configured to output a data error detection signal by performing ECC decoding of the output data; a delay circuit configured to generate a third control signal by delaying the first control signal by a particular clock cycle; and a checker circuit configured to detect an error of a control signal by comparing the second control signal to the third control signal.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 4 as allowable over the prior art.  
	Claims 3 and 5-6 are also allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112